Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 10, page 4, line 5, “a detector” changes to “the detector”.
Response to Arguments
2.	Applicant’s arguments filed on 06/25/2021, with respect to the amendments of claims 1 and 10 have been fully considered and are persuasive.  Therefore, claims 1-12, 14-16 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A method of limiting a total power delivered by a power distribution unit (PDU) servicing a plurality of circuits, each circuit having a corresponding output connector, the method comprising: detecting when a power level of a given one of the plurality of output connectors exceeds a fixed power limit and generating a corresponding fault signal; and stopping a delivery of power  to the given one of the plurality of output connectors, based on a corresponding fault signal, when the power level of the given one of the plurality of output connectors exceeds the assigned power threshold for the given one of the plurality output connectors; wherein the power thresholds for each of the plurality of output connectors are assigned so that a sum of the power thresholds assigned to the plurality of output connectors does not exceed a maximum rated power for the PDU, the maximum rated power of the PDU being less than a sum of power limits of the plurality of output connectors as recited in claim 1.
A power distribution unit (PDU), comprising: a detector, operatively coupled to the sensor, configured to detect when a respective power level exceeds a fixed power limit and to generate a fault signal; and a controller operatively connected to the plurality of circuits, the controller being adapted to: cause a disconnection of a given one of the plurality of output connectors from the input connector, based on a fault signal of the detector by a corresponding to one of the plurality of circuits when the power level of the given one of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836